Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 1 of 15 Page ID #:524




  1

  2

  3

  4

  5

  6

  7
                             UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9

 10        ROBIN SINGH EDUCATIONAL
                                                     Case No. 2:20-cv-07516-DSF-PVCx
 11        SERVICES, INC., a California
           corporation, doing business as
 12                                                   STIPULATED PROTECTIVE
           TESTMASTERS,
                                                      ORDER
 13

 14                   Plaintiff,

 15              v.

 16
           NATHAN CEPELINSKI, also known
 17
           as NATE MORRIS, an individual;
 18        and DOES 1 through 20,
 19
                      Defendant.
 20

 21

 22   1.      INTRODUCTION
 23           1.1     PURPOSES AND LIMITATIONS
 24           Discovery in this action is likely to involve production of confidential,
 25   proprietary, or private information for which special protection from public
 26   disclosure and from use for any purpose other than prosecuting this litigation may
 27   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 28   enter the following Stipulated Protective Order. The parties acknowledge that this
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 2 of 15 Page ID #:525




  1   Order does not confer blanket protections on all disclosures or responses to
  2   discovery and that the protection it affords from public disclosure and use extends
  3   only to the limited information or items that are entitled to confidential treatment
  4   under the applicable legal principles. The parties further acknowledge, as set forth
  5   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  6   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  7   procedures that must be followed and the standards that will be applied when a party
  8   seeks permission from the court to file material under seal.
  9          1.2    GOOD CAUSE STATEMENT
 10          The parties to this Action are business competitors. Good cause exists for
 11   entry of this protective order because the parties may produce certain nonpublic
 12   information in discovery reflecting business revenues, consumer sales, advertising
 13   data, and other commercially sensitive matters. Good cause further exists because
 14   the court has ordered certain information to be produced under a protective order
 15   with an “attorney’s eyes only” designation. ECF 23.
 16

 17   2.     DEFINITIONS
 18          2.1    Action: Robin Singh Educational Services Inc. d/b/a Testmasters v.
 19   Nathan Cepelinski, aka Nate Morris, Case No. CV-20-7516-DSF-PVCx.
 20          2.2    Challenging Party: a Party or Non-Party that challenges the
 21   designation of information or items under this Order.
 22          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 23   how it is generated, stored or maintained) or tangible things that qualify for
 24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 25   the Good Cause Statement.
 26          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 27   their support staff).
 28
                                                 2
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 3 of 15 Page ID #:526




  1         2.5    Designating Party: a Party or Non-Party that designates information or
  2   items that it produces in disclosures or in responses to discovery as
  3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES
  4   ONLY”.
  5         2.6    Disclosure or Discovery Material: all items or information, regardless
  6   of the medium or manner in which it is generated, stored, or maintained (including,
  7   among other things, testimony, transcripts, and tangible things), that are produced or
  8   generated in disclosures or responses to discovery in this matter.
  9         2.7    Expert: a person with specialized knowledge or experience in a matter
 10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 11   an expert witness or as a consultant in this Action.
 12         2.8    House Counsel: attorneys who are employees of a party to this Action.
 13   House Counsel does not include Outside Counsel of Record or any other outside
 14   counsel.
 15         2.9    “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES ONLY”
 16   Information or Items: information (regardless of how it is generated, stored or
 17   maintained) or tangible things that qualify for protection under Federal Rule of Civil
 18   Procedure 26(c), which (a) warrants a higher level of protection than
 19   “CONFIDENTIAL” because of its highly sensitive nature, and/or (b) the court’s
 20   January 26, 2020 Order states should be produced under this designation.
 21         2.10 Non-Party: any natural person, partnership, corporation, association, or
 22   other legal entity not named as a Party to this Action.
 23         2.11 Outside Counsel of Record: attorneys who are not employees of a
 24   party to this Action but are retained to represent or advise a party to this Action and
 25   have appeared in this Action on behalf of that party or are affiliated with a law firm
 26   which has appeared on behalf of that party, and includes support staff.
 27

 28
                                                 3
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 4 of 15 Page ID #:527




  1         2.12 Party: any party to this Action, including all of its officers, directors,
  2   employees, consultants, retained experts, and Outside Counsel of Record (and their
  3   support staffs).
  4         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  5   Discovery Material in this Action.
  6         2.14 Professional Vendors: persons or entities that provide litigation
  7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9   and their employees and subcontractors.
 10         2.15 Protected Material: any Disclosure or Discovery Material that is
 11   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL /
 12   ATTORNEY’S EYES ONLY” by the Designating Party.
 13         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 14   Material from a Producing Party.
 15

 16   3.    SCOPE
 17         The protections conferred by this Stipulation and Order cover not only
 18   Protected Material (as defined above), but also (1) any information copied or
 19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 20   compilations of Protected Material; and (3) any testimony, conversations, or
 21   presentations by Parties or their Counsel that might reveal Protected Material.
 22         Any use of Protected Material at trial will be governed by the orders of the
 23   trial judge. This Order does not govern the use of Protected Material at trial.
 24

 25   4.    DURATION
 26         Even after final disposition of this litigation, the confidentiality obligations
 27   imposed by this Order will remain in effect until a Designating Party agrees
 28   otherwise in writing or a court order otherwise directs. Final disposition will be
                                                 4
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 5 of 15 Page ID #:528




  1   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  2   or without prejudice; and (2) final judgment herein after the completion and
  3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  4   including the time limits for filing any motions or applications for extension of time
  5   pursuant to applicable law.
  6

  7   5.    DESIGNATING PROTECTED MATERIAL
  8         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  9   Each Party or Non-Party that designates information or items for protection under
 10   this Order must take care to limit any such designation to specific material that
 11   qualifies under the appropriate standards. The Designating Party must designate for
 12   protection only those parts of material, documents, items, or oral or written
 13   communications that qualify so that other portions of the material, documents,
 14   items, or communications for which protection is not warranted are not swept
 15   unjustifiably within the ambit of this Order.
 16         Mass, indiscriminate, or routinized designations are prohibited. Designations
 17   that are shown to be clearly unjustified or that have been made for an improper
 18   purpose (e.g., to unnecessarily encumber the case development process or to impose
 19   unnecessary expenses and burdens on other parties) may expose the Designating
 20   Party to sanctions.
 21         If it comes to a Designating Party’s attention that information or items that it
 22   designated for protection do not qualify for protection, that Designating Party must
 23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 24         5.2    Manner and Timing of Designations. Except as otherwise provided in
 25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 27   under this Order must be clearly so designated before the material is disclosed or
 28   produced.
                                                 5
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 6 of 15 Page ID #:529




  1         Designation in conformity with this Order requires:
  2                  (a) for information in documentary form (e.g., paper or electronic
  3   documents, but excluding transcripts of depositions or other pretrial or trial
  4   proceedings), that the Producing Party affix at a minimum, the legend
  5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES
  6   ONLY” (hereinafter the “appropriate legend”), to each page that contains protected
  7   material. If only a portion or portions of the material on a page qualifies for
  8   protection, the Producing Party also must clearly identify the protected portion(s)
  9   (e.g., by making appropriate markings in the margins).
 10                  A Party or Non-Party that makes original documents available for
 11   inspection need not designate them for protection until after the inspecting Party has
 12   indicated which documents it would like copied and produced. During the
 13   inspection and before the designation, all of the material made available for
 14   inspection will be deemed “CONFIDENTIAL”. After the inspecting Party has
 15   identified the documents it wants copied and produced, the Producing Party must
 16   determine which documents, or portions thereof, qualify for protection under this
 17   Order. Then, before producing the specified documents, the Producing Party must
 18   affix the appropriate legend to each page that contains Protected Material. If only a
 19   portion or portions of the material on a page qualifies for protection, the Producing
 20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 21   markings in the margins).
 22                  (b) for testimony given in depositions that the Designating Party
 23   identify the Disclosure or Discovery Material on the record, before the close of the
 24   deposition all protected testimony, and designate it as “CONFIDENTIAL” or
 25   “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES ONLY” as the case may be.
 26   Deposition testimony designated “HIGHLY CONFIDENTIAL / ATTORNEY’S
 27   EYES ONLY” shall be bound in a separate transcript bearing the legend of the
 28   designation.
                                                  6
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 7 of 15 Page ID #:530




  1                   (c) for information produced in some form other than documentary and
  2   for any other tangible items, that the Producing Party affix in a prominent place on
  3   the exterior of the container or containers in which the information is stored the
  4   appropriate legend. If only a portion or portions of the information warrants
  5   protection, the Producing Party, to the extent practicable, will identify the protected
  6   portion(s).
  7             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8   failure to designate qualified information or items as Protected Material does not,
  9   standing alone, waive the Designating Party’s right to secure protection under this
 10   Order for such material. Upon timely correction of a designation, the Receiving
 11   Party must make reasonable efforts to assure that the material is treated in
 12   accordance with the provisions of this Order.
 13

 14   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 16   designation of confidentiality at any time that is consistent with the Court’s
 17   Scheduling Order.
 18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
 19   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 20   et seq.
 21             6.3   The burden of persuasion in any such challenge proceeding will be on
 22   the Designating Party. Frivolous challenges, and those made for an improper
 23   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 24   parties) may expose the Challenging Party to sanctions. Unless the Designating
 25   Party has waived or withdrawn the confidentiality designation, all parties will
 26   continue to afford the material in question the level of protection to which it is
 27   entitled under the Producing Party’s designation until the Court rules on the
 28   challenge.
                                                   7
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 8 of 15 Page ID #:531




  1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending, or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under the
  6   conditions described in this Order. When the Action has been terminated, a
  7   Receiving Party must comply with the provisions of section 13 below (FINAL
  8   DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party at a
 10   location and in a secure manner that ensures that access is limited to the persons
 11   authorized under this Order.
 12         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 13   otherwise ordered by the court or permitted in writing by the Designating Party, a
 14   Receiving Party may disclose any information or item designated
 15   “CONFIDENTIAL” only to:
 16                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 17   well as employees of said Outside Counsel of Record to whom it is reasonably
 18   necessary to disclose the information for this Action;
 19                (b) the officers, directors, and employees (including House Counsel) of
 20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 21                (c) Experts (as defined in this Order) of the Receiving Party to whom
 22   disclosure is reasonably necessary for this Action and who have signed the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24                (d) the Court and its personnel;
 25                (e) court reporters and their staff;
 26                (f) professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who have
 28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                 8
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 9 of 15 Page ID #:532




  1                (g) the author or recipient of a document containing the information or
  2   a custodian or other person who otherwise possessed or knew the information;
  3                (h) during their depositions, witnesses, and attorneys for witnesses, in
  4   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  5   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
  6   they will not be permitted to keep any confidential information unless they sign the
  7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  8   agreed by the Designating Party or ordered by the court. Pages of transcribed
  9   deposition testimony or exhibits to depositions that reveal Protected Material may
 10   be separately bound by the court reporter and may not be disclosed to anyone except
 11   as permitted under this Stipulated Protective Order; and
 12                (i) any mediator or settlement officer, and their supporting personnel,
 13   mutually agreed upon by any of the parties engaged in settlement discussions.
 14         7.3    Disclosure of “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES
 15   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 16   writing by the Designating Party, a Receiving Party may disclose any information or
 17   item designated “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES ONLY” only
 18   to:
 19                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 20   well as employees of said Outside Counsel of Record to whom it is reasonably
 21   necessary to disclose the information for this Action;
 22                (b) the Court and its personnel;
 23                (c) court reporters and their staff; and
 24                (d) the author or recipient of a document containing the information or
 25   a custodian or other person who otherwise possessed or knew the information.
 26

 27

 28
                                                 9
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 10 of 15 Page ID #:533




   1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2   IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL / ATTORNEY’S EYES
   6   ONLY” that Party must:
   7         (a) promptly notify in writing the Designating Party. Such notification will
   8   include a copy of the subpoena or court order;
   9         (b) promptly notify in writing the party who caused the subpoena or order to
  10   issue in the other litigation that some or all of the material covered by the subpoena
  11   or order is subject to this Protective Order. Such notification will include a copy of
  12   this Stipulated Protective Order; and
  13         (c) cooperate with respect to all reasonable procedures sought to be pursued
  14   by the Designating Party whose Protected Material may be affected.
  15         If the Designating Party timely seeks a protective order, the Party served with
  16   the subpoena or court order will not produce any information designated in this
  17   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL / ATTORNEY’S
  18   EYES ONLY” before a determination by the court from which the subpoena or
  19   order issued, unless the Party has obtained the Designating Party’s permission. The
  20   Designating Party will bear the burden and expense of seeking protection in that
  21   court of its confidential material and nothing in these provisions should be construed
  22   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  23   directive from another court.
  24

  25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  26   PRODUCED IN THIS LITIGATION
  27         (a) The terms of this Order are applicable to information produced by a Non-
  28   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                 10
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 11 of 15 Page ID #:534




   1   CONFIDENTIAL / ATTORNEY’S EYES ONLY.” Such information produced by
   2   Non-Parties in connection with this litigation is protected by the remedies and relief
   3   provided by this Order. Nothing in these provisions should be construed as
   4   prohibiting a Non-Party from seeking additional protections.
   5         (b) In the event that a Party is required, by a valid discovery request, to
   6   produce a Non-Party’s confidential information in its possession, and the Party is
   7   subject to an agreement with the Non-Party not to produce the Non-Party’s
   8   confidential information, then the Party will:
   9                (1) promptly notify in writing the Requesting Party and the Non-Party
  10   that some or all of the information requested is subject to a confidentiality
  11   agreement with a Non-Party;
  12                (2) promptly provide the Non-Party with a copy of the Stipulated
  13   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  14   specific description of the information requested; and
  15                (3) make the information requested available for inspection by the
  16   Non-Party, if requested.
  17         (c) If the Non-Party fails to seek a protective order from this court within 14
  18   days of receiving the notice and accompanying information, the Receiving Party
  19   may produce the Non-Party’s confidential information responsive to the discovery
  20   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  21   not produce any information in its possession or control that is subject to the
  22   confidentiality agreement with the Non-Party before a determination by the court.
  23   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  24   of seeking protection in this court of its Protected Material.
  25

  26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  28   Protected Material to any person or in any circumstance not authorized under this
                                                  11
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 12 of 15 Page ID #:535




   1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   2   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   3   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   4   persons to whom unauthorized disclosures were made of all the terms of this Order,
   5   and (d) request such person or persons to execute the “Acknowledgment and
   6   Agreement to Be Bound” that is attached hereto as Exhibit A.
   7

   8   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   9   PROTECTED MATERIAL
  10         When a Producing Party gives notice to Receiving Parties that certain
  11   inadvertently produced material is subject to a claim of privilege or other protection,
  12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  13   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  14   procedure may be established in an e-discovery order that provides for production
  15   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  16   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  17   communication or information covered by the attorney-client privilege or work
  18   product protection, the parties may incorporate their agreement in the stipulated
  19   protective order submitted to the court.
  20

  21   12.   MISCELLANEOUS
  22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  23   person to seek its modification by the Court in the future.
  24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  25   Protective Order no Party waives any right it otherwise would have to object to
  26   disclosing or producing any information or item on any ground not addressed in this
  27   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  28   ground to use in evidence of any of the material covered by this Protective Order.
                                                  12
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 13 of 15 Page ID #:536




   1         12.3 Filing Protected Material. A Party that seeks to file under seal any
   2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   3   only be filed under seal pursuant to a court order authorizing the sealing of the
   4   specific Protected Material at issue. If a Party's request to file Protected Material
   5   under seal is denied by the court, then the Receiving Party may file the information
   6   in the public record unless otherwise instructed by the court.
   7

   8   13.   FINAL DISPOSITION
   9         After the final disposition of this Action, as defined in paragraph 4, within 60
  10   days of a written request by the Designating Party, each Receiving Party must return
  11   all Protected Material to the Producing Party or destroy such material. As used in
  12   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  13   summaries, and any other format reproducing or capturing any of the Protected
  14   Material. Whether the Protected Material is returned or destroyed, the Receiving
  15   Party must submit a written certification to the Producing Party (and, if not the same
  16   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  17   (by category, where appropriate) all the Protected Material that was returned or
  18   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  19   abstracts, compilations, summaries or any other format reproducing or capturing any
  20   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  21   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  23   reports, attorney work product, and consultant and expert work product, even if such
  24   materials contain Protected Material. Any such archival copies that contain or
  25   constitute Protected Material remain subject to this Protective Order as set forth in
  26   Section 4 (DURATION).
  27

  28
                                                  13
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 14 of 15 Page ID #:537
Case 2:20-cv-07516-DSF-PVC Document 25 Filed 02/03/21 Page 15 of 15 Page ID #:538




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I, _______________________________ [full name], of
   4   __________________________________________, [full address], declare under
   5   penalty of perjury that I have read in its entirety and understand the Stipulated
   6   Protective Order that was issued by the United States District Court for the Central
   7   District of California on [date] in the case of Robin Singh Educational Services Inc.
   8   d/b/a Testmasters v. Nathan Cepelinski, aka Nate Morris, Case No. CV-20-7516-
   9   DSF-PVCx. ___________ [insert case name and number]. I agree to comply with
  10   and to be bound by all the terms of this Stipulated Protective Order and I understand
  11   and acknowledge that failure to so comply could expose me to sanctions and
  12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
  13   any manner any information or item that is subject to this Stipulated Protective
  14   Order to any person or entity except in strict compliance with the provisions of this
  15   Order.
  16         I further agree to submit to the jurisdiction of the United States District Court
  17   for the Central District of California for the purpose of enforcing the terms of this
  18   Stipulated Protective Order, even if such enforcement proceedings occur after
  19   termination of this action.
  20         I hereby appoint __________________________ [full name] of
  21   _______________________________________ [full address and telephone
  22   number] as my California agent for service of process in connection with this
  23   action or any proceedings related to enforcement of this Stipulated Protective Order.
  24   Date: ______________________________________
  25   City and State where signed: _________________________________
  26   Printed name: _______________________________
  27   Signature: __________________________________
  28
                                                  15
